Mandamus Denied and Opinion Filed November 19, 2013




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-01582-CV

                 IN RE PROFINITY, LLC AND CHAD D. ERTEL, Relators

                  Original Proceeding from the 14th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-03980-A

                              MEMORANDUM OPINION
                           Before Justices FitzGerald, Lang, and Evans
                                  Opinion by Justice FitzGerald
       In this original mandamus proceeding, relators contend the trial court abused its

discretion by holding them in contempt for conduct that “allegedly violated an agreed

injunction” which had been vacated by the trial court and by ordering that (1) the jury be

informed of the existence and contents of the agreed injunction; (2) the jury be instructed that

relators willfully violated the agreed injunction; and (3) inhibiting relator Profinity, LLC’s ability

to present its anti-trust counter claim by precluding it from arguing that real party constructed

barriers to entry. The facts and issues are known to the parties, so we need not recount them

herein. Based on the record before the Court, we conclude relators have not shown they have no

adequate remedy at law. See In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding).
      We deny relators’ petition for writ of mandamus.




                                                  /Kerry P. FitzGerald/
131582F.P05                                       KERRY P. FITZGERALD
                                                  JUSTICE




                                            –2–